570 F.2d 839
97 L.R.R.M. (BNA) 2924, 83 Lab.Cas.  P 10,383
INDUSTRIAL BEARING & TRANSMISSION CO., INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 77-1635.
United States Court of Appeals,Eighth Circuit.
Submitted Feb. 14, 1978.Decided Feb. 22, 1978.

Richard W. Noble, W. Terrence Kilroy and Jack L. Campbell of Shughart, Thomson & Kilroy, Kansas City, Mo., for petitioner.
John S. Irving, Gen. Counsel, John E. Higgins, Jr., Deputy Gen. Counsel, Carl L. Taylor, Associate Gen. Counsel, Elliott Moore, Deputy Associate Gen. Counsel, William R. Stewart and Barbara G. Gehring, Attys., N. L. R. B., Washington, D. C., for respondent.
Before HEANEY and STEPHENSON, Circuit Judges, and BECKER, Senior District Judge.*
PER CURIAM.


1
This matter is before the Court on the petition of the Industrial Bearing & Transmission Co., Inc., to review and set aside an order of the National Labor Relations Board issued July 13, 1977, and the cross-application of the National Labor Relations Board for the enforcement of the order.  The decision of the Board is reported at 230 N.L.R.B. 142, LRRM (1977).


2
After a careful review of the record, the briefs and oral argument, we find that there is substantial evidence in the record as a whole to support the Board's finding that petitioner discharged Perry Collins and Dennis Michael Sullivan for participating in a union organizational drive within the plant, in violation of § 8(a)(1) and (3) of the National Labor Relations Act.


3
We also find that there is substantial evidence in the record as a whole to support the Board's finding that petitioner violated § 8(a)(1) of the Act by threatening the employees with plant closure and loss of jobs if the employees designated or selected a union by coercively interrogating employees concerning union activities of fellow employees, and by coercively interrogating Collins and Sullivan concerning their union activities.


4
We accordingly enforce the order of the Board.



*
 The Honorable William H. Becker, Senior District Judge, Western District of Missouri, sitting by designation